Citation Nr: 0604184	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to eligibility for Chapter 35 education 
assistance.

3.  Entitlement to an effective date earlier than May 1, 2001 
for the award of compensation under 38 U.S.C.A. § 1151 for 
PTSD.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and M.M.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from June 1969 to May 1971.

In a November 2001 rating decision, the RO, in pertinent 
part, granted compensation for PTSD pursuant to 38 U.S.C.A. 
§ 1151, and assigned a 70 percent rating therefor, effective 
May 1, 2001.  In another November 2001 rating decision, the 
RO denied eligibility for Chapter 35 education assistance.  
In July 2003, the RO denied an increased disability rating 
for PTSD.  The veteran thereafter indicated disagreement with 
those unfavorable determinations and, after being issued a 
statement of the case, perfected his appeal of these claims 
by submitting a substantive appeal (VA Form 9) in July 2004.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2005.  A transcript of that 
hearing has been associated with the veteran's VA claims 
file.

Issue not on appeal

At the September 2005 personal hearing, the veteran, through 
his representative, referenced a claim of entitlement to 
compensation for a heart disorder under 38 U.S.C.A. § 1151.  
That issue has not been adjudicated by the RO, and the Board 
accordingly does not now have jurisdiction over it.  That 
issue is referred to the RO for action as appropriate.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by total 
occupational impairment, by virtual social isolation, and by 
an inability by the veteran to tend to his own needs.

2.  The veteran's total disability due to PTSD is not based 
on an award of service connection therefor. 

3.  The veteran first filed a formal claim for compensation 
under 38 U.S.C.A. § 1151 on May 1, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for the establishment of eligibility for 
Chapter 35 education assistance have not been met.  38 C.F.R. 
§ 3.807 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for the award of an effective date earlier 
than May 1, 2001 for the award of compensation under 
38 U.S.C.A. § 1151 for PTSD have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(i)(1) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for PTSD, which is 
currently rated as 70 percent disabling.  He is also seeking 
to be found eligible for Chapter 35 education VA assistance.  
In addition, he is seeking an effective date prior to the 
currently-assigned date of May 1, 2001 for the award of 
compensation for PTSD pursuant to 38 U.S.C.A. § 1151.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§  3.102, 4.3  (2005) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
2001 and July 2003 rating decisions, in the September 2003 
statement of the case (SOC), and in the June 2004 
supplemental statement of the case (SSOC), of the relevant 
law and regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
October 2002 and, with specific reference to PTSD, in June 
2003.  These letters advised the veteran of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would try to help him obtain such documents as medical 
records, employment records, or records from other federal 
agencies.  He was informed that he was to provide VA with 
sufficient information about these records so that VA could 
request them from the person or agency that had them.  He was 
specifically advised by the October 2002 letter that he was 
to "[t]ell us about any additional information or evidence 
that you want us to try to get for you."     

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claims were considered by the RO in September 
2003 and June 2004, as is shown by the SOC and SSOC issued in 
those months, respectively, subsequent to the issuance in 
October 2002 and June 2003 of VCAA letters.  The Board 
accordingly finds that there is no prejudice to the veteran 
or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

In addition to the above, with respect to the claim for 
Chapter 35 benefits,  that issue is one in which the law is 
dispositive.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Under such circumstances, the VCAA 
is not applicable. See Manning v. Principi, 16 Vet. App. 534, 
542-3 (2002), and cases cited therein [the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter]. 

With respect to the earlier effective date claim, the Board 
has carefully reviewed the record and cannot detect any 
possible evidence outside of the record which would have a 
bearing on the effective date issue to be decided.  This 
issue can and must be decided based on the procedural history 
already contained in the record.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an outcome of this case, the VCAA 
is inapplicable for that reason. 
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and reports, along with statements by and on behalf 
of the veteran.  The veteran has not identified any existing 
and unobtained evidence.

The Board additionally observes that there are no due process 
concerns.  The veteran has been ably represented by his 
service organization, and he presented testimony at a hearing 
before a Veterans Law Judge, the transcript of which has been 
associated with his VA claims file.  See 38 C.F.R. § 3.103 
(2005).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 70 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [post-traumatic stress disorder] 
(2005).  Diagnostic Code 9411 is the most appropriate 
diagnostic code because it pertains specifically to the 
psychiatric disorder diagnosed in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders are rated under the same criteria in the 
rating schedule.

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Under the criteria for evaluating anxiety disorder, the 
current 70 percent rating contemplates anxiety disorder that 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.

A 100 percent rating is appropriate for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2005).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].



Analysis

Schedular rating

It has been contended by and on behalf of the veteran, in 
essence, that his PTSD symptomatology, which is currently 
evaluated by VA as 70 percent disabling, is in fact more 
severe than is reflected by that rating.

The veteran was most recently accorded a VA PTSD examination, 
for compensation purposes, in June 2003, the report of which 
shows that he looked anxious and tense, and that he avoided 
eye contact.  He had reduced psychomotor activity and 
depressed mood and affect.  However, his memory and cognition 
were intact, and his thoughts were free from delusion, 
obsession, compulsion, panic, phobia, dissociation, suicidal 
ideas or homicidal thoughts.  His perception was unimpaired, 
and his form of thought showed no abnormality.  Insight and 
judgment were intact.  The report indicates diagnose to 
include PTSD, and a GAF score of 46.

Significantly, however, the examiner in June 2003 concluded 
that the "constellation of symptoms" exhibited by the 
veteran related to his depression, PTSD and poor anger 
management has rendered him completely incapacitated to 
perform any employment.  While the veteran is not 
specifically in receipt of compensation for either depression 
or anger management issues, it appears that such are part and 
parcel of his service-connected PTSD.  In any event, the 
Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
(or a disability for which compensation is awarded "as if" 
service connected) and a non service-connected disability in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown,
 9 Vet. App. 136, 140 (1996).  

In a May 2004 statement, the veteran's Vet Center therapist 
questioned the assignment of a GAF score of 46, and indicated 
that a GAF score of 38, which had been rendered in the course 
of Vet Center treatment, more accurately reflected the 
veteran's level of functioning.

The testimony presented by and on behalf of the veteran at 
his September 2005 personal hearing indicates that his PTSD 
symptoms may be more severe than as reflected by the report 
of the June 2003 VA examination.  Unfortunately, as noted on 
the veteran's behalf, it is unlikely that he could be made to 
undergo another examination, inasmuch as he has attempted to 
isolate himself from VA medical personnel.  Indeed, the award 
of PTSD compensation by VA under 38 U.S.C.A. § 1151 was in 
fact based upon the criminal and life-threatening actions of 
VA medical personnel.  

It was indicated at the hearing that the veteran lived in 
virtual isolation, and apparently sought to avoid all contact 
with others.  He stated that there were periods of weeks at a 
time when he did not leave his house or socialize.  The 
veteran's testimony indicated that he may be unable to tend 
to his needs, as reflected by his statement that sometimes he 
ate, and sometimes he did not.  The Board in particular notes 
that, in response to a query by the undersigned at the 
September 2005 hearing as to whether "any kind of work 
situation would be out of the question," a Vet Center 
representative replied that it was "[p]hysically, 
emotionally, psychologically impossible, absolutely 
impossible.  There's no way that...[the veteran] could ever 
hold down a job doing anything.  He doesn't have the 
attention span, the memory or the ability."  

VA has previously determined that the veteran is unemployable 
due to his PTSD; TDIU has been in effect since May 1, 2001, 
based solely on the disability resulting from his PTSD, which 
is the only disability established "as if" service 
connected under 38 U.S.C.A. § 1151.  The question before the 
Board, accordingly, is whether a 100 percent schedular rating 
for PTSD, under the criteria of Diagnostic Code 9411, is 
appropriate.  

The Board finds that it is.  The testimony presented at the 
personal hearing, along with the report of the June 2003 VA 
examination, clearly shows that the veteran's disability is 
productive of total occupational and social impairment.  It 
was stated at the hearing by his therapist that employment of 
any sort was unequivocally precluded.  It was also reported 
at the hearing that the veteran lived in virtual social 
isolation, and may in fact be neglecting his personal needs.

In view of the foregoing, the Board finds that the criteria 
for a 100 percent schedular evaluation for PTSD are 
approximated.  See 38 C.F.R. § 4.7 (2005).  
The benefit sought on appeal is accordingly allowed.

2.  Entitlement to eligibility for Chapter 35 education 
assistance.

Pertinent law and regulations

For the purposes of dependents' educational assistance under 
38 U.S.C. ch. 35, the child, spouse, or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran, in pertinent part:

	(1) Was discharged from service under conditions other 
than dishonorable, or died in service; and
	(2) Has a permanent total service-connected disability; 
or
	(3) A permanent total service-connected disability was 
in existence at the date of the veteran's death; or
	(4) Died as a result of a service-connected disability.

38 C.F.R. § 3.807(a) (2005).

Service-connected disability or death must have been the 
result of active military, naval or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807(b) (2005).
Cases where eligibility for service-connected benefits is 
established under 38 C.F.R. §§ 3.358, 3.361, or 3.380 are not 
included.  38 C.F.R. § 3.807(c) (2005).

Analysis

The veteran can avail himself of only one of the above means 
by which eligibility for Chapter 35 education assistance can 
be established, (2) above.  The remaining means involve 
deceased veterans.  [The Board notes that still other means 
of entitlement to Chapter 35 benefits set forth in the 
regulation and not referenced above, pertain to service 
personnel still on active duty and are clearly inapplicable 
to this case.]  

Under the eligibility criteria, the veteran must have a 
permanent total service-connected disability.  See 38 C.F.R. 
§ 3.807(a).  In the decision rendered herein, the Board has 
determined that a 100 percent rating is appropriate for the 
veteran's PTSD; that is, he is rated as totally disabled as a 
result thereof.  This does not end the matter, however.  The 
regulation specifically requires that there be a total 
service-connected disability.  The veteran is not service 
connected for PTSD, but rather was awarded compensation 
therefor pursuant to 38 U.S.C. § 1151.

Under 38 U.S.C. § 1151, VA compensation is assigned "as if" 
the disability was service connected.  The distinction in 
this case between "service connected" and "as if service 
connected" is critical when ascertaining whether benefits, 
such as dependents' educational assistance, that are 
ancillary to disability compensation can be awarded.  The 
courts, and in particular the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit), and the VA 
General Counsel have considered this matter and have rendered 
opinions and decisions thereon.  See, e.g., Kilpatrick v. 
Principi, 327 F.3d 1375 (Fed. Cir. 2003), Alleman v. 
Principi, 349 F.3d 1368 (Fed. Cir. 2003); see also VAOPGCPREC 
3-2004.  In brief, it has been determined that ancillary 
benefits requiring "service connected" disability can be 
awarded for disability granted under section 1151 only when 
it was the expressed intent of Congress to include that 
particular ancillary benefit under section 1151 benefits.  

None of these authorities has specifically dealt with 
benefits under Chapter 35.  
However, in Erspamer v. Brown, 9 Vet App. 507 (196), the 
Court, in discussing the statutory language of Chapter 35, 
stated that "[t]he Court notes that the express purpose of 
DEA under chapter 35 is to provide opportunities for 
education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a disease or injury incurred in or 
aggravated in the Armed Forces..." (emphasis added).  This 
language appears to exclude § 1151.   

Moreover, the applicable regulation itself defines the scope 
of the intended beneficiaries.  "Service-connected 
disability," according to the regulation, must be the result 
of active military, naval, or air service, thereby precluding 
"as if" service connection that may have been awarded 
pursuant to other criteria, such as those set forth in 
38 U.S.C.A. § 1151.  In fact, the regulation specifically 
identifies compensation arising from 38 U.S.C.A. § 1151 as 
outside the scope of the provision, by stating that cases in 
which eligibility for service-connected benefits is 
established under 38 C.F.R. §§ 3.358, 3.61, or 3.800 are not 
included; these regulations implement 38 U.S.C.A. § 1151.  
See 38 C.F.R. § 3.807(c).  

In Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
discussed whether compensation awarded "as if" service 
connected under Section 1151 was the equivalent of "service 
connected" for specially adapted housing benefits.  The 
Federal Circuit analyzed the legislative history of the laws 
and regulations establishing entitlement to specially adapted 
housing benefits, and concluded that it was the specific 
intent of Congress that such benefits be extended to persons 
injured by VA hospitalization, surgery or medical procedures 
(the current section 1151).  The Court emphasized the fact 
that it was Congress' specific intent to extend such benefits 
to this class of injured veterans, holding that 
"[t]hroughout the various changes, Congress has given no 
indication of any intention to disturb the historical 
eligibility of veterans disabled by VA medical treatment for 
the housing benefit that was conferred when the benefit was 
inaugurated in 1948."

The Federal Circuit again addressed this question in Alleman 
v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).  In this case, 
the veteran had been rated as 100 percent disabled based on 
section 1151.  The Court, citing Kilpatrick, specifically 
noted that Section 1151 does not accord service-connected 
status to a veteran's disability or death, but rather 
provides that in certain instances a veteran's disability or 
death will be treated "as if" it were service connected for 
certain purposes.  The Court found that Section 1151 did not 
redefine "service connected," but "[i]nstead, it provides 
an exception that grants compensation for some non-service-
connected disabilities, treating those disabilities for some 
purposes 'as if' they were service connected."  The Court 
then discussed the specific provision under which the 
veteran's widow sought benefits (SDVI insurance), and noted 
that the legislative history of the pertinent section 
confirmed that it was intended to apply to veteran's with 
service-connected disabilities; "[t]hus, both the language 
and the legislative history of section 1922 indicate that a 
veteran's disability must be service connected in order for 
the veteran to qualify for SDVI."

There is no indication in the legislative history that 
Congress intended that Chapter 35 benefits be awarded based 
on § 1151 "as if" such benefits had been service connected.  

In summary, the veteran's only means of establishing 
eligibility for Chapter 35 educational assistance is to 
demonstrate that he has a permanent total service-connected 
disability.  He has no such service-connected disability.  
Rather, his total disability is the product of PTSD for which 
compensation was awarded under 38 U.S.C.A. § 1151.  The 
provision governing the award of Chapter 35 educational 
assistance specifically stipulates that the requisite service 
connection must be the product of disability arising from 
active service, and moreover specifically excludes 
compensation arising from 38 U.S.C.A. § 1151 as a basis for 
educational assistance entitlement.  There is no 
Congressional intent to the contrary.

The veteran's total disability rating for PTSD, awarded 
pursuant to 38 U.S.C.A. § 1151, therefore does not constitute 
total disability due to service connection and, as such, does 
not satisfy the criteria for which eligibility for Chapter 35 
educational assistance can be established.  The veteran's 
claim, therefore, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  Entitlement to an effective date earlier than May 1, 2001 
for the award of compensation under 38 U.S.C.A. § 1151 for 
PTSD.

Pertinent law and regulations

The effective date of pension or compensation benefits will 
be the date of receipt of a claim or the date entitlement 
arose, whichever is later.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Acceptance of a report of examination or 
treatment as a claim for increase or to reopen is subject to 
the requirements of 38 C.F.R. § 3.114 with respect to action 
on VA initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of one year prior to the date of receipt of 
the report.  38 C.F.R. § 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen:  

	(1) Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has been established 
or when a claim specifying the benefit sought is received 
within one year form the date of such examination, treatment 
or hospital admission.

	(2) Evidence from a private physician or layman.

	(3) State and other institutions.  

	38 C.F.R. § 3.157(b)

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.  

With section 1151 claims, such as this one, the effective 
date of an award will be 
(1) the date such injury was suffered if the claim for 
compensation is received within one year of that date, or (2) 
date of receipt of claim.  See 38 U.S.C.A. § 5110(c); 38 
C.F.R. § 3.400(i)(1).

Analysis

May 1, 2001 has been assigned as the effective date for the 
grant of compensation under 38 U.S.C.A. § 1151 for PTSD.  
That is the date that a VA Form 21-4139, Statement in Support 
of Claim, was received by VA wherein the veteran made a 
"formal claim" for PTSD; this was subsequently determined 
to constitute a claim for § 1151 compensation for injury 
incurred during VA treatment that began on February 13, 1990, 
considerably more than one year prior to the date of receipt 
of that claim.  

The pertinent question in this case, therefore, is whether 
there was a formal or informal claim made prior to May 1, 
2001, such that would warrant assigning an earlier effective 
date.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

The veteran, through his representative, has alleged that the 
appropriate effective date is February 13, 1990, which is the 
date that the VA hospitalization began that resulted in the 
award of compensation for PTSD under 38 U.S.C.A. § 1151.  
Review of the record shows that the veteran, while 
hospitalized beginning on that date, was accorded treatment 
for cardiac problems that subsequently became critical in 
nature.  It was determined many years later that the dramatic 
deterioration of his cardiac status was due to the criminal 
behavior of a VA nurse who was subsequently convicted of the 
murders of four VA patients.  The veteran's representative 
has specifically contended that the records of this 
hospitalization constitute an informal claim for the benefits 
sought.

The provisions of 38 C.F.R. § 3.157 clearly establish that 
records of VA hospitalization can constitute an informal 
claim for benefits.  The regulations are less clear, however, 
as to whether such a claim can be made for a grant of 
compensation, as opposed to a claim for increased 
compensation.  Under 38 C.F.R. § 3.157(a), an informal claim 
can be made only after a formal claim for pension has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is non-
compensable.  In the instant case, however, the veteran was 
seeking compensation under 38 U.S.C.A. § 1151; even though 
such compensation is deemed to be awarded "as if" the 
disability was service connected, he was not seeking 
compensation for either a pension or for a disability that 
was already service connected or to which he had already 
established entitlement.

Under 38 C.F.R. § 3.157(b), however, the report of a VA 
examination or a report of VA hospitalization may be 
considered to be an informal claim for benefits, but only 
when such reports relate to a disability for which service 
connection has already been established, which is consistent 
with the requirements of 38 C.F.R. § 3.157(a) as discussed 
above, or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  This provision appears to 
encompass claims other than for pensions or for increased 
ratings for already service-connected disorders, and in fact 
may pertain to any type of claim for which benefits can be 
awarded.  

The clinical records that form the basis for a claim under 
38 U.S.C.A. § 1151, which provides for compensation arising 
out of VA treatment or hospitalization, in many circumstances 
do not identify the injury or maltreatment that results in 
compensation; this information is discernable only 
subsequently and within the context of later treatment, 
evaluation or analysis.  Such is the situation in the instant 
case: the fact that the serious and sudden decline in the 
veteran's cardiac status was due to the commission of 
criminal acts by an agent of VA was not discerned until many 
years later, when the full extent of her actions became 
apparent and the veteran was identified as one of her 
victims.  

The regulatory framework does, in fact, provide for 
circumstances in which the injury is diagnosed subsequent to 
treatment.  As noted above, both 38 C.F.R. § 3.400(i)(1) and 
38 C.F.R. § 3.157(b) allow for an application to be submitted 
to VA within one year from the date of the injury or 
treatment.  No such application was received in this case; 
the record is devoid of any document that could be considered 
to constitute a claim for compensation for PTSD, pursuant to 
§ 1151, that was received by February 13, 1991.  There is no 
provision whereby VA can establish the date of injury as the 
effective date for the award of compensation when the claim 
was received more than one year following the injury or 
treatment.  

In short, the provisions of 38 C.F.R. § 3.157 do not provide 
a basis for the assignment in this case of an effective date 
of February 13, 1990, the date that the injury was suffered, 
in the absence of a claim specifying the benefit sought that 
was received by February 13, 1991.  An informal claim, such 
as VA medical records, becomes the basis for establishing an 
effective date only when a formal claim is received within 
one year from the date of the pertinent records.

The Board notes that the RO denied claims of service 
connection for a nervous or psychiatric disorder on several 
occasions: in September 1990, in December 1993 on a new and 
material basis, in October 1994 on a new and material basis, 
and in August 1995 on a new and material basis.  Each of 
these decisions was initiated by a claim, either formal or 
informal, by the veteran.  None of these decisions 
adjudicated a question of compensation pursuant to 
38 U.S.C.A. § 1151, and at no time prior to May 2001 is the 
veteran shown to have raised any such claim, or to have 
contended that his PTSD was the product of VA treatment.  The 
veteran was notified of each of these decisions, and of 
appellate rights and procedures; none of these decisions were 
appealed to the Board, and are therefore final.  
See 38 C.F.R. § 20.1100 (2205).  

In brief, the salient facts are these:  The veteran suffered 
injury due to VA treatment in February 1990.  He first 
submitted a claim deemed to constitute a request for 
compensation under 38 U.S.C.A. § 1151 in May 2001, more than 
one year after suffering the injury.  While the RO had 
considered claims for compensation for service connection for 
a psychiatric disorder, to include PTSD, subsequent to 
February 1990 and prior to May 2001, those claims did not 
reference, either directly or collaterally, VA maltreatment.  
The applicable regulatory framework provides that the 
effective date for compensation awarded pursuant to 
38 U.S.C.A. § 1151 is the date of injury, if the claim is 
received within one year thereafter, or the date that the 
claim is thereafter received; this is the criterion under 
both 38 C.F.R. § 3.400(i)(i), which pertains to the 
assignment of effective dates for compensation based on 
38 U.S.C.A. § 1151, and 38 C.F.R. § 3.157, which pertains to 
the circumstances under which hospitalization or treatment 
records constitute informal claims.  It must again be 
emphasized, with regard to the latter regulation, that such 
documents constitute informal claims only when a formal claim 
is made within one year subsequently.  No claim seeking 
compensation under 38 U.S.C.A. § 1151 was made within the 
one-year period ending in February 1991.  

The Board additionally observes that at no time prior to May 
1, 2001 did the veteran indicate that he was seeking benefits 
under 38 U.S.C. § 1151.  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) [a claim must identify the benefit sought].  
Although VA must liberally read all documents submitted to 
include all issues presented, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), VA is not required to conjure up issues 
that were not raised by the appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998). 

In view of the foregoing, the Board concludes that May 1, 
2001 is the appropriate effective date for the award of 
compensation for PTSD granted pursuant to 38 U.S.C.A. § 1151.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of benefits 
under 38 U.S.C. § 1151 when it was clear only in retrospect 
that his condition was due to malfeasance on the part of a VA 
employee while he was hospitalized.  The Board is certainly 
sympathetic to such an argument.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002);  
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this issue based on its application of this law to 
the pertinent facts.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the laws and regulations governing the disbursement of VA 
compensation.

Eligibility for Chapter 35 education assistance is denied.

An effective date prior to May 1, 2001 for the award of 
compensation under 38 U.S.C.A. § 1151 for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


